                   Case 2:20-cv-01251-MJP Document 13 Filed 03/11/21 Page 1 of 2




 1   Phillip Grennan, WSBA #8127                                               Hon.Marsha J. Pechman
       pgrennan@wshblaw.com                                              Hearing Date: March 10, 2021
 2   Colin Troy, WSBA #46197                                                   Without Oral Argument
       ctroy@wshblaw.com
 3   WOOD, SMITH, HENNING & BERMAN LLP
     520 Pike Street, Suite 1525
 4   Seattle, Washington 98101-4001
     Phone 206-204-6800
 5   Fax 206-299-0400
     Attorneys for Defendant Walmart, Inc.
 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
10
     NASRULLAH CHAUDHRY, and his marital                Civil Action No. 2:20-cv-01251-MJP
11   community
                                                        JOINT STIPULATED MOTION TO
12                      Plaintiffs,                     REMAND CASE TO SNOHOMISH
                                                        COUNTY SUPERIOR COURT FOR
13            v.                                        TRANSFER TO MANDATORY
                                                        ARBITRATION
14   WALMART, INC., a foreign for-profit
     company, and John Does 1-5,                        (Clerk's Action Required)
15
                        Defendants.
16

17
                                        I.      STIPULATED MOTION
18
              Defendant Walmart, Inc. and Plaintiff Nasrullah Chaudhry, by and through their
19
     attorneys of record, hereby stipulate to the remand of this case back to Snohomish County
20
     Superior Court — whence it was removed to this Court — for the purpose of transferring this
21
     case to mandatory arbitration pursuant to RCW 7.06.020 and Snohomish County Local
22
     Mandatory Arbitration Rule 1.1(a). The parties stipulate that this case will be transferred to
23
     mandatory arbitration upon remand.
24
              SO STIPULATED.
25

                  JOINT STIPULATED MOTION
     20443259.1:10366-0160                                      WOOD, SMITH, HENNING & BERMAN LLP
     TO REMAND CASE TO SNOHOMISH COUNTY                               520 Pike Street, Suite 1525
     SUPERIOR COURT FOR TRANSFER TO                                Seattle, Washington 98101-4001
     MANDATORY ARBITRATION                                                   206-204-6800
                 Case 2:20-cv-01251-MJP Document 13 Filed 03/11/21 Page 2 of 2




 1   DATED: March 9, 2021                               WOOD, SMITH, HENNING & BERMAN LLP

 2

 3                                                              s/Colin J. Troy
 4                                                      Colin J. Troy, WSBA #46197
                                                          ctroy@wshblaw.com
 5                                                      520 Pike Street, Suite 1525
                                                        Seattle, Washington 98101-4001
 6                                                      Phone 206-204-6800
                                                        Attorney for Walmart, Inc.
 7
     DATED: March 9, 2021                               GOSANKO & O'HALLORAN, PLLC
 8

 9
10                                                             s/Mark W.D. Halloran
                                                        Mark W.D. O'Halloran, WSBA #33149
11                                                        mark@gosankolaw.com
                                                        7900 SE 28th Street, 5th Floor
12                                                      Mercer Island, WA 98040
                                                        Phone 206-275-0700
13                                                      Attorney for Plaitniff Nasrullah Chaudhry
14
                                                  II.       ORDER
15
              IT IS SO ORDERED that, pursuant to the parties' stipulation, this case is remanded back
16
     to Snohomish County Superior Court for transfer to mandatory arbitration, without costs or fees
17
     to either party.
18
              DATED this 11th day of March, 2021.
19

20

21

22                                                           A
                                                             Marsha J. Pechman
23                                                           United States Senior District Judge

24

25

                  JOINT STIPULATED MOTION
     20443259.1:10366-0160                                        WOOD, SMITH, HENNING & BERMAN LLP
     TO REMAND CASE TO SNOHOMISH COUNTY                                 520 Pike Street, Suite 1525
     SUPERIOR COURT FOR TRANSFER TO                                  Seattle, Washington 98101-4001
     MANDATORY ARBITRATION                                                     206-204-6800
